EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lekha Gopalakrishna on 06/06/22.
The application has been amended as follows: 

In claim 1 (line 16), please delete “snap-band type arms that” and insert –arms that occupy substantially all of the receiving aperture and–

Reasons for Allowance

	Claims 1-3, 5-9, and 14-15, are allowed.
	None of the cited prior art anticipates or renders obvious all of the limitations of claim 1.  The closest prior art of Derraugh disclose a string or cord “arms” that extend through the aperture, however, the string or cord is substantially smaller than the aperture, and thus does not “occupy substantially all of the receiving aperture”.  Although art cited, including in the PTO-892, disclose or teach arms which may extend through apertures of a book which occupy substantially all of the aperture, the claim further discloses that the aperture is through both covers and the interior pages. This through aperture is less represented in the prior art, and no art has both this feature and the feature as added above. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637